Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 1 of 27 PageID #: 357



    Attorneys for Defendant/ Counterclaimant Plaintiff:
    Robert J. Basil, Esq.
    THE BASIL LAW GROUP, P.C.
    32 East 31st Street, 9th Floor
    New York, New York 10016
    Telephone: 917-994-9973
    Facsimile: 831-536-1075
    robertjbasil@rjbasil.com

    And

    Alexander Chen [SBN 245798]
    (pro hac application forthcoming)
    INHOUSE CO. LAW FIRM
    7700 Irvine Center Dr., Suite 800
    Irvine, California 92618
    Telephone: (714) 932-6659
    Facsimile: (714) 882-7770
    alexc@inhouseco.com

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    ---------------------------------------------------   :
                                                          :   Case No.: 1:20-cv-02378-KAM-CLP
    FANTASIA DISTRIBUTION, INC.,                          :
                                                          :   DEFENDANT/
                              Plaintiff,                  :   COUNTERCLAIMANT PLAINTIFF
                                                          :   COOL CLOUDS DISTRIBUTION,
                                                          :   INC.’S ANSWER, AFFIRMATIVE
            -v-                                           :   DEFENSES AND
                                                          :   COUNTERCLAIMS
    MYLE VAPE, INC., et al.                               :
                                                          :   JURY TRIAL DEMANDED
                              Defendants.                 :
    ---------------------------------------------------   :


             Defendant/Counterclaimant Plaintiff Cool Clouds Distribution, Inc. (“Cool

    Clouds”, “Defendant” or “Counterclaimant Plaintiff”), by and through its attorneys,

    hereby answers Fantasia Distribution Inc.’s (“Fantasia” or “Plaintiff”) Complaint as

    follows:




                                                                                                1
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 2 of 27 PageID #: 358




                                 AFFIRMATIVE DEFENSES

                                       FIRST DEFENSE

           Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

           Plaintiff’s claims are barred because the terms “ice” and “iced” are generic for

    vaping product flavors, and thus the terms “ice” and “iced” cannot serve as trademarks.

                                       THIRD DEFENSE

           Plaintiff’s claims are barred because the uses of the mark at issue are descriptive

    and not trademark uses.

                                     FOURTH DEFENSE

           Plaintiff’s claims against Cool Clouds are barred because Cool Clouds does not

    have any control over the marks at issue.

                                       FIFTH DEFENSE

           Plaintiff’s claims against Cool Clouds are barred because Cool Clouds did not

    endorse, approve, or otherwise control the flavoring names at issue.

                                       SIXTH DEFENSE

           Plaintiff’s claims are barred because Cool Clouds’ conduct did not cause and was

    not likely to cause confusion or mistake, and was not intended to deceive.

                                     SEVENTH DEFENSE

           Plaintiff’s claims are barred because Plaintiff cannot show secondary meaning.




                                                                                                 2
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 3 of 27 PageID #: 359




                                       EIGHTH DEFENSE

            Plaintiff’s claim for damages is barred because Plaintiff cannot show the

    availability of statutory damages; nor can they show any financial injury or loss

    attributable to the acts set forth in the Complaint.

                                        NINTH DEFENSE

            Plaintiff’s claim for injunctive relief is barred because Plaintiff cannot show that

    Cool Clouds will continue to engage in any of the acts complained of in the Complaint.

                                        TENTH DEFENSE

            Plaintiff’s claims were brought in an improper venue. Neither Plaintiff nor

    Defendants reside in this district, and no documents or witnesses are located in this

    district.

                                     ELEVENTH DEFENSE

            Plaintiff’s claims were brought in a district that does not have personal

    jurisdiction over Defendant. Defendant does not reside in, conduct substantial business

    in, or target any activities, towards the Eastern District of New York.

            Defendants reserve the right to assert additional defenses if they are further

    disclosed during discovery.

                                             ANSWER

                                   NATURE OF THE ACTION

        1. Cool Clouds admits that the Complaint purports to set forth claims for

    infringement and unfair competition against the defendants listed, and that the Complaint

    seeks an injunction and damages. Defendant denies that any of these claims have merit.




                                                                                                   3
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 4 of 27 PageID #: 360




                                JURISDICTION AND VENUE

       2. Cool Clouds admits the allegations in Paragraph 2 of the Complaint.

       3. Cool Clouds is without knowledge as to the business activities of defendants other

    than Cool Clouds. Cool Clouds admits that it sold product in the State of New York.

       4. Cool Clouds denies the allegations in Paragraph 4 of the Complaint.

       5. Cool Clouds lacks knowledge or information sufficient to form a belief about the

    truth of the allegations in Paragraph 5 of the Complaint.

       6. Cool Clouds denies the allegations in Paragraph 6 of the Complaint.

                                            PARTIES

       7. Cool Clouds lacks knowledge or information sufficient to form a belief about the

    truth of the allegations in Paragraph 7 of the Complaint.

       8. Cool Clouds lacks knowledge or information sufficient to form a belief about the

    truth of the allegations in Paragraph 8 of the Complaint.

       9. Cool Clouds denies that it has sold any “infringing” products. Cool Clouds admits

    the remaining allegations in Paragraph 9 of the Complaint.

       10. Cool Clouds lacks knowledge or information sufficient to form a belief about the

    truth of the allegations in Paragraph 10 of the Complaint.

       11. Cool Clouds lacks knowledge or information sufficient to form a belief about the

    truth of the allegations in Paragraph 11 of the Complaint.

       12. Cool Clouds lacks knowledge or information sufficient to form a belief about the

    truth of the allegations in Paragraph 12 of the Complaint.

       13. Cool Clouds lacks knowledge or information sufficient to form a belief about the

    truth of the allegations in Paragraph 13 of the Complaint.




                                                                                              4
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 5 of 27 PageID #: 361




       14. Cool Clouds denies the allegations in Paragraph 14 of the Complaint.

                                  GENERAL ALLEGATIONS

       15. Cool Clouds denies that the words “ICE” or “PINK LEMONADE” function as

    trademarks and denies that they are distinctive. Cool Clouds admits that the records of the

    United States Patent & Trademark Office indicate that Plaintiff is the owner of U.S.

    Trademark Registration Nos. 4600173, 3998201, and 3812330. Cool Clouds denies that

    U.S. Trademark Registration Nos. 4600173 and 3998201 are valid and asserts that they

    should be cancelled. Cool Clouds lacks knowledge or information sufficient to form a

    belief about the truth of the remaining allegations in Paragraph 15 of the Complaint.

       16. Cool Clouds denies that the words “ICE” or “PINK LEMONADE” have achieved

    secondary meaning. Cool Clouds lacks knowledge or information sufficient to form a

    belief about the truth of the remaining allegations in Paragraph 16 of the Complaint.

       17. Cool Clouds admits that the records of the United States Patent & Trademark

    Office indicate that Plaintiff is the owner of U.S. Trademark Registration No. 3,998,201.

    Cool Clouds denies that the registration is valid and asserts that it should be cancelled.

       18. Cool Clouds admits that the records of the United States Patent & Trademark

    Office indicate that Plaintiff is the owner of U.S. Trademark Registration No. 4,600,173.

    Cool Clouds denies that the registration is valid and asserts that it should be cancelled.

       19. Cool Clouds admits that the records of the United States Patent & Trademark

    Office indicate that Plaintiff is the owner of U.S. Trademark Registration No. 3,812,330.

       20. Cool Clouds admits is has sold vaping products bearing the word “ICED” or

    “ICE.” To the extent that Paragraph 20 is directed at Defendant Cool Clouds, Cool

    Clouds denies the remaining allegations in Paragraph 20 of the Complaint. To the extent




                                                                                                 5
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 6 of 27 PageID #: 362




    that Paragraph 20 is directed at other defendants, Cool Clouds lacks knowledge or

    information sufficient to form a belief about the truth of the remaining allegations.

       21. Cool Clouds admits that it competes with Fantasia. Cool Clouds denies the

    remaining allegations in Paragraph 21 of the Complaint.

       22. Cool Clouds admits that Fantasia sent it cease & desist letters. Cool Clouds denies

    it is infringing and denies the remaining allegations in Paragraph 22 of the Complaint.

    Cool Clouds specifically alleges that it promptly began efforts to discontinue sales of any

    products bearing the word “ICE” and the words “PINK LEMONADE.”

                                          COUNT I
                               Federal Trademark Infringement
                                         Myle-ICED

       23. In response to Paragraph 23, Cool Clouds incorporates its answers to Paragraphs

    1-22 of the Complaint.

       24. Paragraph 24 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows. Cool Clouds lacks

    knowledge or information sufficient to form a belief about the truth of the allegations in

    Paragraph 24 of the Complaint.

       25. Paragraph 25 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows. To the extent Paragraph 25

    asserts that Fantasia has any trademark rights in the word “ICE,” Cool Cloud denies the

    allegations. Cool Clouds lacks knowledge or information sufficient to form a belief about

    the truth of the remaining allegations in Paragraph 25 of the Complaint.

       26. Paragraph 26 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows. Cool Clouds admits that the




                                                                                                 6
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 7 of 27 PageID #: 363




    records of the United States Patent & Trademark Office indicate that Plaintiff is the

    owner of U.S. Trademark Registration Nos. 3,998,201 and 4,600,173. Cool Clouds

    denies that these registrations are valid and asserts that they should be cancelled. To the

    extent Paragraph 26 asserts that Fantasia has any trademark rights in the word “ICE,”

    Cool Clouds denies those allegations. Cool Clouds lacks knowledge or information

    sufficient to form a belief about the truth of the remaining allegations in Paragraph 26 of

    the Complaint.

       27. Paragraph 27 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows. To the extent Paragraph 27

    asserts that Fantasia possesses any trademark rights in the word “ICE,” Cool Clouds

    denies those allegations. Cool Clouds lacks knowledge or information sufficient to form a

    belief about the truth of the remaining allegations in Paragraph 27 of the Complaint.

       28. Paragraph 28 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows: to the extent Paragraph 28

    asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies

    those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

    about the truth of the remaining allegations in Paragraph 28 of the Complaint.




                                                                                                  7
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 8 of 27 PageID #: 364




                                          COUNT II
                               Federal Trademark Infringement
                                 Cool Clouds—ICE and ICED

       29. In response to Paragraph 29, Defendant incorporates its answers to Paragraphs 1-

    28 of the Complaint.

       30. Defendant Cool Clouds admits that it has in the past distributed products bearing

    the names listed in Paragraph 30 of the Complaint. Defendant Cool Clouds states that the

    products identified in Paragraph 30 of the Complaint are not currently offered for sale. To

    the extent Paragraph 30 asserts that Fantasia has any trademark rights in the word “ICE,”

    or that Cool Clouds has engaged in any infringing acts, Defendant Cool Clouds denies

    the allegations

       31. Cool Clouds denies the allegations in Paragraph 31 of the Complaint.

       32. Cool Clouds denies the allegations in Paragraph 32 of the Complaint.

       33. Cool Clouds denies the allegations in Paragraph 33 of the Complaint.

       34. Cool Clouds denies the allegations in Paragraph 34 of the Complaint.

                                         COUNT III
                               Federal Trademark Infringement
                                    Access Vapors—ICE

       35. In response to Paragraph 35, Cool Clouds incorporates its answers to Paragraphs

    1-34 of the Complaint.

       36. Paragraph 36 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows. Cool Clouds lacks

    knowledge or information sufficient to form a belief about the truth of the allegations in

    Paragraph 36 of the Complaint.




                                                                                                 8
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 9 of 27 PageID #: 365




       37. Paragraph 37 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows. To the extent Paragraph 37

    asserts that Fantasia has any trademark rights in the word “ICE,” Cool Cloud denies those

    allegations. Cool Clouds lacks knowledge or information sufficient to form a belief about

    the truth of the remaining allegations in Paragraph 37 of the Complaint.

       38. Paragraph 38 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows. Cool Clouds admits that the

    records of the United States Patent & Trademark Office indicate that Plaintiff is the

    owner of U.S. Trademark Registration Nos. 3,998,201 and 4,600,173. Cool Clouds

    denies that these registrations are valid and asserts that they should be cancelled. To the

    extent Paragraph 38 asserts that Fantasia has any trademark rights in the word “ICE,”

    Cool Clouds denies those allegations. Cool Clouds lacks knowledge or information

    sufficient to form a belief about the truth of the remaining allegations in Paragraph 38 of

    the Complaint.

       39. Paragraph 39 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows. To the extent Paragraph 39

    asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies

    those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

    about the truth of the remaining allegations in Paragraph 39 of the Complaint.

       40. Paragraph 40 does not appear to be directed at Cool Clouds; however, to the

    extent a response is required, Cool Clouds states as follows: to the extent Paragraph 40

    asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies




                                                                                                  9
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 10 of 27 PageID #: 366




     those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 40 of the Complaint.

                                             COUNT IV
                                Federal Trademark Infringement
                                Limitless Trading – ICE and ICED

        41. In response to Paragraph 41, Cool Clouds incorporates its answers to Paragraphs

     1-40 of the Complaint.

        42. Paragraph 42 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 42 of the Complaint.

        43. Paragraph 43 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: to the extent Paragraph 43

     asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies

     those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 43 of the Complaint.

        44. Paragraph 44 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows. Cool Clouds admits that the

     records of the United States Patent & Trademark Office indicate that Plaintiff is the

     owner of U.S. Trademark Registration Nos. 3,998,201 and 4,600,173. Cool Clouds

     denies that the registrations are valid and asserts that they should be cancelled. To the

     extent Paragraph 44 asserts that Fantasia has any trademark rights in the word “ICE,”

     Cool Clouds denies those allegations. Cool Clouds lacks knowledge or information




                                                                                                 10
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 11 of 27 PageID #: 367




     sufficient to form a belief about the truth of the remaining allegations in Paragraph 44 of

     the Complaint.

        45. Paragraph 45 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: to the extent Paragraph 45

     asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies

     those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 45 of the Complaint.

        46. Paragraph 46 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: to the extent Paragraph 46

     asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies

     those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 46 of the Complaint.

                                           COUNT V
                                Federal Trademark Infringement
                                  Pop Vapors—ICE and ICED

        47. In response to Paragraph 47, Cool Clouds incorporates its answers to Paragraphs

     1-46 of the Complaint.

        48. Paragraph 48 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 48 of the Complaint.

        49. Paragraph 49 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: to the extent Paragraph 49

     asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies




                                                                                                11
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 12 of 27 PageID #: 368




     those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 49 of the Complaint.

        50. Paragraph 50 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds admits that the

     records of the United States Patent & Trademark Office indicate that Plaintiff is the

     owner of U.S. Trademark Registration Nos. 3,998,201 and 4,600,173. Cool Clouds

     denies that the registrations are valid and assert that they should be cancelled. To the

     extent Paragraph 50 asserts that Fantasia has any trademark rights in the word “ICE,”

     Cool Clouds denies those allegations. Cool Clouds lacks knowledge or information

     sufficient to form a belief about the truth of the remaining allegations in Paragraph 50 of

     the Complaint.

        51. Paragraph 51 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: to the extent Paragraph 51

     asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies

     those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 51 of the Complaint.

        52. Paragraph 52 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: to the extent Paragraph 52

     asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies

     those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 52 of the Complaint.




                                                                                                12
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 13 of 27 PageID #: 369




                                           COUNT VI
                                 Federal Trademark Infringement
                                      Romeo Vapors—ICE

        53. In response to Paragraph 53, Cool Clouds incorporates its answers to Paragraphs

     1-52 of the Complaint.

        54. Paragraph 54 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 54 of the Complaint.

        55. Paragraph 55 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: to the extent Paragraph 55

     asserts that Fantasia has any trademark rights in the word “ICE,” Cool Cloud denies those

     allegations. Cool Clouds lacks knowledge or information sufficient to form a belief about

     the truth of the remaining allegations in Paragraph 55 of the Complaint.

        56. Paragraph 56 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds admits that the

     records of the United States Patent & Trademark Office indicate that Plaintiff is the

     owner of U.S. Trademark Registration Nos. 3,998,201 and 4,600,173. Cool Clouds

     denies that the registrations are valid and asserts that they should be cancelled. To the

     extent Paragraph 56 asserts that Fantasia has any trademark rights in the word “ICE,”

     Cool Clouds denies those allegations. Cool Clouds lacks knowledge or information

     sufficient to form a belief about the truth of the remaining allegations in Paragraph 56 of

     the Complaint.




                                                                                                 13
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 14 of 27 PageID #: 370




        57. Paragraph 57 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: to the extent Paragraph 57

     asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies

     those allegations. Cool Clouds lack knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 57 of the Complaint.

        58. Paragraph 58 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: to the extent Paragraph 58

     asserts that Fantasia has any trademark rights in the word “ICE,” Cool Clouds denies

     those allegations. Cool Clouds lacks knowledge or information sufficient to form a belief

     about the truth of the remaining allegations in Paragraph 58 of the Complaint.

                                          COUNT VII
                                Federal Trademark Infringement
                                  Myle—PINK LEMONADE

        59. In response to Paragraph 59, Cool Clouds incorporate its answers to Paragraphs 1-

     58 of the Complaint.

        60. Paragraph 60 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 60 of the Complaint.

        61. Paragraph 61 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 61 of the Complaint.




                                                                                                14
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 15 of 27 PageID #: 371




        62. Paragraph 62 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 62 of the Complaint.

        63. Paragraph 63 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 63 of the Complaint.

        64. Paragraph 64 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 64 of the Complaint.

                                         COUNT VIII
                                Federal Trademark Infringement
                                Cool Clouds—PINK LEMONADE

        65. In response to Paragraph 65, Defendants incorporate their answers to Paragraphs

     1-64 of the Complaint.

        66. Defendant Cool Clouds admits that it has, in the past, distributed products bearing

     the name listed in Paragraph 66 of the Complaint. Defendant Cool Clouds states that the

     product identified in Paragraph 66 of the Complaint is not currently offered for sale. To

     the extent Paragraph 66 asserts that Fantasia has any trademark rights in the word “PINK

     LEMONADE,” or that Cool Clouds has engaged in any infringing acts, Defendant Cool

     Clouds denies such allegations

        67. Cool Clouds denies the allegations in Paragraph 67 of the Complaint.




                                                                                              15
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 16 of 27 PageID #: 372




        68. Cool Clouds denies the allegations in Paragraph 68 of the Complaint.

        69. Cool Clouds denies the allegations in Paragraph 69 of the Complaint.

        70. Cool Clouds denies the allegations in Paragraph 70 of the Complaint.

                                          COUNT IX
                                Federal Trademark Infringement
                               Access Vapor—PINK LEMONADE

        71. In response to Paragraph 71, Cool Clouds incorporate their answers to Paragraphs

     1-70 of the Complaint.

        72. Paragraph 72 does not appear to be directed at Cool Clouds, however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 72 of the Complaint.

        73. Paragraph 73 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 73 of the Complaint.

        74. Paragraph 74 does not appear to be directed at Cool Clouds, however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 74 of the Complaint.

        75. Paragraph 75 does not appear to be directed at Cool Clouds, however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 75 of the Complaint.




                                                                                              16
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 17 of 27 PageID #: 373




        76. Paragraph 76 does not appear to be directed at Cool Clouds; however, to the

     extent a response is required, Cool Clouds states as follows: Cool Clouds lacks

     knowledge or information sufficient to form a belief about the truth of the allegations in

     Paragraph 76 of the Complaint.

                                           COUNT X
                                   Federal Unfair Competition

        77. In response to Paragraph 77, Cool Clouds incorporates its answers to Paragraphs

     1-76 of the Complaint.

        78. Cool Clouds denies the allegations in Paragraph 78 of the Complaint.

        79. Cool Clouds denies the allegations in Paragraph 79 of the Complaint.

        80. Cool Clouds denies the allegations in Paragraph 80 of the Complaint.

        81. Cool Clouds denies the allegations in Paragraph 81 of the Complaint.

                                          COUNT XI
                              Unfair and Deceptive Trade Practices

        82. In response to Paragraph 82, Cool Clouds incorporates its answers to Paragraphs

     1-81 of the Complaint.

        83. Cool Clouds denies the allegations in Paragraph 83 of the Complaint.

        84. Cool Clouds denies the allegations in Paragraph 84 of the Complaint.

        85. Cool Clouds denies the allegations in Paragraph 85 of the Complaint.

                                   COUNT XII
               Common Law Trademark Infringement and Unfair Competition

        86. In response to Paragraph 86, Cool Clouds incorporates its answers to Paragraphs

            1-85 of the Complaint.

        87. Cool Clouds denies the allegations in Paragraph 87 of the Complaint.

        88. Cool Clouds denies the allegations in Paragraph 88 of the Complaint.



                                                                                              17
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 18 of 27 PageID #: 374




        89. Cool Clouds denies the allegations in Paragraph 89 of the Complaint.

        90. Cool Clouds denies the allegations in Paragraph 90 of the Complaint.

                                            COUNT XIII

                           Unfair Competition Under New York Law

        91. In response to Paragraph 91, Cool Clouds incorporates its answers to Paragraphs

            1-90 of the Complaint.

        92. Cool Clouds denies the allegations in Paragraph 92 of the Complaint.

        93. Cool Clouds denies the allegations in Paragraph 93 of the Complaint.

        94. Cool Clouds denies the allegations in Paragraph 94 of the Complaint.

        95. Cool Clouds denies the allegations in Paragraph 95 of the Complaint.

                                     PRAYER FOR RELIEF

            Cool Clouds denies that Plaintiff is entitled to any relief and requests that this

     Court dismiss Plaintiff’s Complaint with prejudice. Any and all allegations of Plaintiff’s

     Complaint not specifically admitted herein are hereby denied.



                                       COUNTERCLAIMS

                              COUNT I
       CANCELLATION OF FEDERAL TRADEMARK REGISTRATION 4,600,173
              BASED ON FRAUD ON THE TRADEMARK OFFICE

            For its counterclaims against Plaintiff/Counterclaimant Defendant Fantasia

     Distribution, Inc. (“Fantasia”), Defendant/Counterclaimant Plaintiff Cool Clouds

     Distribution, Inc. (“Cool Clouds”) states as follows:

        1. This counterclaim is an action for trademark cancellation under the trademark and

     service mark laws of the United States, specifically 15 U.S.C. § 1119. (“Lanham Act”).




                                                                                                 18
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 19 of 27 PageID #: 375




        2. Counter-plaintiff Cool Clouds is a California corporation with its principal place

     of business in California.

        3. This Court has personal jurisdiction over the parties to this action and venue is

     proper in this Court for this counterclaim because Fantasia has submitted to this Court’s

     jurisdiction by filing the Complaint against Cool Clouds, et al in this district.

        4. This action arises under the trademark laws of the United States. This Court has

     original jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331

     and 1338(a) and 15 U.S.C. § 1121(a).

        5. On May 28, 2020, Fantasia filed a Complaint (“the Complaint”) which initiated

     this Civil Action No. 1:20-cv-02378.

        6. In its Complaint, Fantasia alleges that it owns U.S. Trademark Registration No.

     4,600,173 for “ICE” in connection with “Hookah tobacco; Molasses tobacco; [S]moking

     tobacco; tobacco.” (emphasis added).

        7. In its Complaint, Fantasia also alleges that it owns U.S. Trademark Registration

     No. 4,600,173 for “ICE” in connection with “Electronic hookah liquid (e-liquid)

     consisting of flavorings in liquid form used to fill electronic hookahs or electronic

     hookah cartridges; Vapor liquid consisting of flavorings in liquid form used to fill

     electronic cigarette vaporizers or vaporizing cigarette cartridges” and with “Hookah

     tobacco; Herbal molasses; Herbs for smoking; Molasses tobacco; Smoking molasses;

     Shisha; Vapor stones for electronic hookahs; Electronic hookahs; Cartomizers, namely,

     combination electronic cigarette refill cartridges sold empty and atomizers, sold as a

     component of electronic cigarettes” (emphasis added).

        8. U.S. Trademark Registration 4,600,173 is referred to as the “ICE Registration.”




                                                                                               19
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 20 of 27 PageID #: 376




        9. In its complaint, Fantasia asserts that the ICE Registration provides Fantasia with

     a legal right to exclude others, including Cool Clouds, from using the word “ICE” or

     “ICED” as descriptions of flavors for e-cigarette or vaping products.

        10. In its complaint, Fantasia has asserted that Cool Clouds is infringing on the ICE

     Registration and has asserted claims for federal trademark infringement against Cool

     Clouds.

        11. Cool Clouds has denied that Fantasia has any legal right to exclude them from

     using the words “ice” or “iced” to describe e-cigarette or e-juice flavors.

        12. Cool Clouds seeks to cancel the ICE Registration on the grounds that, on

     information and belief, it was obtained as a result of knowingly making false statements

     about the use of the Marks, which were made with the intent to deceive the USPTO and

     constitute fraud on the USPTO.

        13. On May 25, 2020, Fantasia filed its Declaration Combined Declaration of Use and

     Incontestability under Sections 8 & 15 (“Section 8 & 15”) dated for Reg. No. 4,600,173,

     in which it declared that “the mark is in use in commerce on or in connection with all of

     the goods/all of the services, or to indicate membership in the collective membership

     organization, listed in the existing registration… and the mark has been continuously

     used in commerce for five (5) consecutive years after the date of registration, or the date

     of publication under Section 12(c), and is still in use in commerce on or in connection

     with all goods/all services…”

        14. It appears from publicly available information that Fantasia has not used its marks

     in commerce on or in connection with all of the goods listed. On information and belief,

     Fantasia intentionally withheld from the Patent and Trademark Office that it does not use




                                                                                                20
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 21 of 27 PageID #: 377




     its mark in commerce on or in connection with the goods for “Molasses tobacco” and

     “Cartomizers, namely, combination electronic cigarette refill cartridges sold

     empty.” (emphasis added).

        15. On information and belief, Fantasia uses the mark in commerce on or in

     connection with goods containing “Molasses” or with “Tobacco” as separate products;

     however, Fantasia does not use its mark in commerce on or in connection with goods for

     “Molasses tobacco.”

        16. On information and belief, Fantasia does not use the mark in commerce on or in

     connection with empty cartomizer or with empty cigarette refill cartridges. On

     information and belief, Fantasia uses the mark in commerce with disposable, filled

     “cartomizers” or “cigarette refill cartridges.” Since the said cartomizers are disposable,

     on information and belief, the cartomizers are not “sold empty.”

        17. A screenshot taken on September 13, 2020, for the search result for “cartomizer”

     on Fantasia’s website shows that all cartomizers sold by Fantasia, including those use in

     commerce on or in connection with the mark ICE, are part of the Fantasia E-Bowl

     system:




                                                                                                  21
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 22 of 27 PageID #: 378




        18. A screenshot taken on September 13, 2020, regarding the Fantasia E-Bowl Kit

     system on Fantasia’s website shows that the Fantasia E-Bowl Kit works with disposable

     cartomizers:




                                                                                          22
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 23 of 27 PageID #: 379




         19. On information and belief, the Fantasia E-Bowl Kit uses disposable cartomizers

     and therefore the cartomizers are not “sold empty” as Fantasia declared in its declarations

     to the Patent and Trademark Office.

         20. Whether the goods sold in commerce or in connection with the marks are the

     same as those listed in the trademark registration would be material to the question of

     whether and how the term “ICE” was used by Fantasia in commerce, as well as to the

     validity of the Fantasia’s registration.




                                                                                               23
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 24 of 27 PageID #: 380




        21. If, as believed, Fantasia does not sell goods containing Molasses Tobacco nor sell

     empty cartomizers, this material information should have been disclosed to the USPTO.

        22. If, as believed, Fantasia intentionally withheld such material information from the

     USPTO in its Section 8 & 15 for 4,600,173 and therefore Fantasia’s Section 8 & 15 for

     the ICE Registration should be voided.

        23. Furthermore, the registration creates a legal presumption that Fantasia has valid

     and exclusive rights in the mark for goods identified in the Registration.

        24. For the reasons set forth above, Fantasia is not entitled to the registration or to the

     legal presumption that the registration creates.

        25. The continued presence of the Registration on the federal trademark register

     constitutes an obstacle to Cool Clouds intended use of the term “ICE” in future products

     and in marketing materials or keywords. The registration, thus, is causing injury and

     damage to Cool Clouds.

                                  COUNT II
            CANCELLATION OF FEDERAL TRADEMARK REGISTRATIONS
                             FOR GENERICNESS
                               15 U.S.C. § 1119

        26. Cool Clouds incorporates the allegations of Paragraph 1 through 25 of the

     Counterclaims as if fully set forth herein.

        27. The words “ice” and “iced” are generic term to describe minty or menthol flavors.

        28. Hundreds of tobacco, e-juice, and e-cigarette manufacturers use the terms “ice”

     and “iced” to functionally describe a flavor as bring a menthol flavor.

        29. The word “ice” has no significance as a source identifier in the tobacco or e-

     cigarette industry. Rather, the primary significance to the public of the terms “ice” and

     “iced” is to identify an attribute of the product they are purchasing.



                                                                                                 24
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 25 of 27 PageID #: 381




        30. The purchasing or consuming public for e-cigarettes or e-juice use and understand

     the terms “ice” and “iced” to refer to the genus or sub-genus of e-cigarette or e-juice

     goods, or a key aspect of e-cigarette or e-juice goods.

        31. An actual and justiciable controversy exists between Cool Clouds and Fantasia,

     because Fantasia has sued Cool Clouds over their use of the word “Iced.” An actual

     controversy further exists concerning whether this lawsuit was filed for improper

     purposes, including to hinder lawful competition from Fantasia’s competitors, which

     include Cool Clouds.

        32. Pursuant to 15 U.S.C. § 1119, in any action involving a registered mark the Court

     may, inter alia, determine the right to registration and order the cancellation of the

     registrations of any party to the action.

        33. Pursuant to 15 U.S.C. § 1064, Fantasia’s ICED Registrations are invalid and

     subject to cancellation because the marks registered thereunder are generic.

                             COUNT III
       CANCELLATION OF FEDERAL TRADEMARK REGISTRATION 4,600,173
              BASED ON LACK OF SECONDARY MEANING


        34. Cool Clouds incorporates the allegations of Paragraph 1 through 33 of the

     Counterclaims as if fully set forth herein.

        35. If the Section 8 & 15 Declaration filed for 4,600,173 is invalid as alleged, then

     Cool Clouds seeks to cancel the Registration No. 4,600,173 for “ice” on the grounds that

     the registration is void because it is descriptive and has not acquired secondary meaning.

        36. The words “ice” cannot be trademarked because it is generic and descriptive.

     “ice” is often used to describe a feature, such as a flavor, thus, such generic and

     descriptive terms cannot be subject to a trademark.



                                                                                                25
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 26 of 27 PageID #: 382




        37. Plaintiff’s goods are literally smoking tobaccos which have “ice” flavor.

        38. Ice is descriptive of various goods in the marketplace which have an icy flavor,

     for example, lip balm, cookies and chewing gums.

        39. As a result, the term ICE is descriptive of a feature of the applicant’s goods and

     Plaintiff’s registration should be canceled from the Principal Register because it is

     descriptive and has not acquired secondary meaning.

        40. For the reasons set forth above, Applicant is not entitled to the Registration.

        41. The continued presence of the Registration on the federal trademark register

     constitutes an obstacle to Cool Clouds’ intended use of the term “ice” in future goods and

     in marketing materials or keywords. The Registration, thus, is causing injury and damage

     to Cool Clouds.



                                     PRAYER FOR RELIEF

            WHEREFORE, Cool Clouds demands judgment in its favor and against Fantasia

     as follows:

        1. Dismiss the Plaintiff’s Complaint against Cool Clouds with prejudice;

        2. Declare, adjudge, and decree that U.S. Trademark Registration Nos. 3,998,201

     and 4,600,173 are invalid;

        3. Order that U.S. Trademark Registration Nos. 3,998,201 and 4,600,173 be

     canceled, and certify that Order by the Court to the Director of the U.S. Patent &

     Trademark Office in accordance with 15 U.S.C. § 1119;

        4. Declare, adjudge, and decree that Cool Clouds’ past use of the words “ice” or

     “iced” and “pink lemonade” has not infringed on the legal rights of Fantasia;




                                                                                                 26
Case 1:20-cv-02378-KAM-CLP Document 29 Filed 09/14/20 Page 27 of 27 PageID #: 383




        5. Declare that this is an “exceptional case” that warrants an award of attorney’s fees

     against Fantasia; and

        6. Award Cool Clouds such other and further equitable relief as the Court may deem

     just and proper.



     Dated: September 14, 2020

                                                  ROBERT J. BASIL________
                                                 ROBERT J. BASIL, ESQ.
                                                 THE BASIL LAW GROUP, P.C.
                                                 32 East 31st Street, 9th Floor
                                                 New York, New York 10016
                                                 (917) 994-9973

                                                 ALEXANDER CHEN, ESQ.
                                                 INHOUSE CO. LAW FIRM
                                                 7700 Irvine Center Drive, Suite 800
                                                 Irvine, California 92618
                                                 (714) 932-6659




                                                                                            27
